Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 02 February 2021, with respect to claim 1 (and its dependent claims) have been fully considered and are persuasive.  The rejection of claims 1 - 17 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 17 are allowed and supported in view of Applicant’s amendments and remarks filed 02 February 2021. In the context of docking (securing) an aerial vehicle to a lower portion of a docking station, as argued, the prior art of record fail to teach, in combination with other limitations, the docking station comprising a top section located in an upper portion of the docking station, said top section comprises an interface configured to secure the docking station to a stationary element located above the ground; a bottom section, having a flat surface, located in a lower portion of the docking station, wherein the top section of the aerial vehicle is in physical contact with the flat bottom surface of the docking station when the aerial vehicle is docked to the docking station; a processing module configured to control the operation of the docking member; a latching mechanism located in the aerial vehicle or in the docking station configured to secure said aerial vehicle to said docking station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See U.S. Pub. Nos. 20200180880A1 and 20200178717A1 to “Gil” – in particular drawings, and paras. 0082, 0106 – 0118, 0132 – 0134.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R from 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.